DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 25 November 2021 is acknowledged.  The traversal is on the ground(s) that the application is a national stage entry and therefore not subject to the “independent and distinct” standard applied in the restriction requirement.  This is found persuasive and the requirement is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to The present specification does not provide a method for determining the claims “Gelbo Lint Value.” The present specification discloses on page 19, lines 28-30, that the “Gelbo Lint Value” is determined in accordance with INDA Standard Procedure 160.1.RO(12), counting method C, but the details of this procedure do not appear to be readily available. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first layer" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim. Previously, a first ply was disclosed.
Claim 3 recites the limitation “less than about 10% of the first ply” in line 2. It is unclear if this refers to 10% of the weight of the first ply, or if it refers to another measure such as volume. Since claim 1 recites a percentage of the weight of the first ply, for purposes of examination claim 3 will also be considered to refer to a percentage of the weight of the first ply.
Claim 6 recites the limitation "said foaming agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Previously, a foaming surfactant was disclosed.
Claim 6 recites the limitation “an amount between about 0.1 and about 5%” in line 2. It is unclear if this refers to 0.1-5% of the weight of the first ply, or if it refers to another measure such as volume. Since claim 1 recites a percentage of the weight of the first ply, for purposes of examination claim 6 will also be considered to refer to a percentage of the weight of the first ply.
Claim 7 recites the limitation “at least 95%” in line 2. It is unclear if this refers to 95% of the weight of the second ply, or if it refers to another measure such as volume. Since claim 1 recites a percentage of the weight of the first ply, for purposes of examination claim 6 will also be considered to refer to a percentage of the weight of the second ply.
Claim 9 recites the limitation “at least 95%” in line 2. It is unclear if this refers to 95% of the weight of the third ply, or if it refers to another measure such as volume. Since claim 1 recites a percentage of the weight of the first ply, for purposes of examination claim 6 will also be considered to refer to a percentage of the weight of the third ply.
Claim 14 recites the limitation “at least 95%” in line 2. It is unclear if this refers to 95% of the weight of the second ply, or if it refers to another measure such as volume. Since claim 1 recites a percentage of the weight of the first ply, for purposes of examination claim 6 will also be considered to refer to a percentage of the weight of the second ply.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (6,603,054) in view of Burns et al. (6,808,595).
With respect to claim 1, Chen discloses a tissue paper product, as disclosed in column 2, lines 50-56. The tissue paper product comprises a first ply having a highly porous, open-celled structure, as shown in figure 2 and disclosed in column 41, lines 38-40. The product comprises cellulosic fibers, as disclosed in column 7, lines 37-39, a water insoluble binder, as disclosed in column 12, lines 9-10, and a foaming surfactant, as disclosed in column 11, lines 53-55. The cellulosic fibers comprise greater than 50% of the first ply, as disclosed in column 7, lines 7-16. The cellulosic fibers are bonded to one another by hydrogen bonding, as disclosed in column 39, lines 37-40. The product has a density of less than about 0.04 g/cc, as disclosed in column 14, lines 5-9.
Chen discloses all aspects of the claimed invention with the exception of the product having a Gelbo Lint Value of less than 5 and a wet tensile strength of at least 10 g-f. Chen discloses in column 34, lines 37-47, that the wet tensile strength of the product is high if the binder is not swollen, chemically altered, or solubilized by water. Since Chen discloses the use of a water insoluble binder, Chen therefore contemplates a product having a high wet strength. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with a wet tensile strength of at least 10 g-f, to achieve the predictable result of a product that maintains its integrity and binding even when wet. 
Burns discloses the Gelbo Lint test determines the amount of particles released from the fabric. While Burns does not disclose the same test as disclosed in the present specification, Burns discloses the advantage of a low Gelbo Lint test result. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with a low Gelbo Lint Value, as taught by Burns, and specifically a Gelbo Lint Value of less than 5, to achieve the predictable result of a tissue product that releases very few lint particles.
With respect to claim 2, Chen discloses in column 14, lines 26-29, that the first ply has a thickness of less than about 5 mm. 
With respect to claim 3, modified Chen discloses all aspects of the claimed invention with the exception of the water insoluble binder fibers comprising less than 10% of the first ply. Chen discloses in column 12, lines 33-35, a binder material that is fibrous. Chen further discloses in column 7, line 14, that the cellulosic fibers comprise at least 90% of the first ply, and therefore additional elements of the first ply cannot 
With respect to claim 4, Chen discloses in column 40, lines 16-20, the use of a wet strength resin selected from the group of cationic oligomeric or polymeric resins.
With respect to claim 5, Chen discloses in column 14, lines 5-9, that the density of the first ply is about 0.02 g/cc.
With respect to claim 6, Chen discloses in column 11, lines 53-56, that the foaming surfactant is a cationic or anionic surfactant. Chen does not disclose the amount of surfactant in the first ply. However, Chen further discloses in column 7, line 14, that the cellulosic fibers comprise at least 90% of the first ply, and therefore additional elements of the first ply cannot comprise more than 10%. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with about 0.1-5% of the surfactant, to achieve the predictable result of a product that is primarily composed of the cellulosic fibers.
With respect to claim 7, Chen discloses a second ply in column 14, lines 26-29. The second ply can comprise a wet-laid material, as disclosed in column 6, lines 44-48, including at least 95% wood pulp fibers, as disclosed in column 7, lines 15 and 37-39, and having a density of about 0.04 g/cc, as disclosed in column 14, lines 5-9. Chen does not explicitly disclose that the first and second plies are attached to one another, but it would have been obvious to one of ordinary skill in the art prior to the effective 
With respect to claim 8, Chen discloses in column 6, lines 6-8, that the product is embossed. The limitation “patterned” is not considered to provide any patentable weight because any embossing will inherently impart a pattern.
With respect to claim 9, Chen discloses additional layers in column 14, lines 17-18, that layered products can be produced, but does not explicitly disclose a third ply. The layers disclosed by Chen can comprise a wet-laid material, as disclosed in column 6, lines 44-48, including at least 95% wood pulp fibers, as disclosed in column 7, lines 15 and 37-39, and having a density of about 0.04 g/cc, as disclosed in column 14, lines 5-9. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the product of Chen with a third ply to achieve the predictable result of a layered product having the additional strength imparted by a third layer, and to attach the third and second plies of Chen to one another to achieve the predictable result of a unitary layered structure.
With respect to claim 16, Chen disclose a personal care absorbent article, as shown in figure 5, comprising a liquid pervious bodyside liner 46, a liquid impervious outer cover 44, and an absorbent core 42, wherein the absorbent core comprises the tissue paper product of claim 1, as disclosed in column 42, lines 58-66.
With respect to claim 17, Chen discloses in column 14, lines 26-29, that the first ply has a thickness of about 5 mm, and in column 14, lines 5-9, a density of 0.02 g/cc.
With respect to claim 18, the absorbent core further comprises superabsorbent polymer particles, as disclosed in column 42, line 66.
With respect to claim 19, Chen disclose a personal care absorbent article, as shown in figure 5, comprising a liquid pervious bodyside liner 46, a liquid impervious outer cover 44, and an absorbent core 42. The tissue paper product of claim 1 is attached to a layer of fluff pulp (i.e. the absorbent core), as disclosed in column 42, lines 58-66. Since the product of claim 1 is superposed with the absorbent core it is considered to fulfill the claim limitation of a liquid transfer layer.
With respect to claim 20, Chen discloses in column 14, lines 26-29, that the first ply has a thickness of about 5 mm, and in column 14, lines 5-9, a density of 0.02 g/cc.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (6,603,054) in view of Burns et al. (6,808,595), and further in view of Bushman et al. (2014/0001196).
With respect to claim 10, modified Chen discloses all aspects of the claimed invention with the exception of a packaged wiping product comprising a container defining an interior space with a stack of 3-150 interfolded wiping sheets. Chen discloses in column 2, lines 50-56, that the tissue paper product of claim 1 can be used as a wiping sheet.
Bushman discloses a container defining an interior space for packaging wiping products, as shown in figure 2. The container can include a range including 5-150 wiping sheets, as disclosed in paragraph [0066]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide 5-150 of the wiping sheets of Chen in the container taught by Bushman to achieve the predictable result of packaging the wiping sheets for convenient shipping and sale.
With respect to claims 11 and 12, Bushman teaches providing the container with a reclosable dispensing opening and a flexible film partially occluding the dispensing opening to protect the wiping sheets prior to use, as disclosed in paragraph [0042]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wiping sheets of Chen in a container having a reclosable dispensing opening partially occluded by a flexible film, as taught by Bushman, to achieve the predictable result of being able to protect the wiping sheets between uses.
With respect to claim 13, Chen discloses in column 14, lines 5-9, that the density of the first ply is about 0.02 g/cc.
With respect to claim 14, Chen discloses a second ply in column 14, lines 26-29. The second ply can comprise a wet-laid material, as disclosed in column 6, lines 44-48, including at least 95% wood pulp fibers, as disclosed in column 7, lines 15 and 37-39, and having a density of about 0.04 g/cc, as disclosed in column 14, lines 5-9. Chen does not explicitly disclose that the first and second plies are attached to one another, but it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the first and second plies of Chen to one another to achieve the predictable result of a unitary layered structure.
With respect to claim 15, Bushman teaches the wiping sheets are interfolded, as disclosed in paragraph [0064], to allow the next wipe to pop up for easier removal of the wipes. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to interfold the wiping sheets of Chen, as taught by Bushman, to allow for easier removal of the wipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781